             Case 1:19-cv-01136-APM Document 17 Filed 05/01/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DONALD J. TRUMP; THE TRUMP
ORGANIZATION, INC.; TRUMP
ORGANIZATION LLC; THE TRUMP
CORPORATION; DJT HOLDINGS LLC;
THE DONALD J. TRUMP REVOCABLE
TRUST; and TRUMP OLD POST OFFICE
LLC,

                                Plaintiffs,

        v.                                                Case No. 1:19-cv-01136-APM

MAZARS USA LLP,

                                Defendant,

COMMITTEE ON OVERSIGHT AND
REFORM OF THE U.S. HOUSE OF
REPRESENTATIVES,

                    Intervenor-Defendant.


                                   NOTICE OF APPEARANCE

        I, Todd B. Tatelman, hereby enter my appearance as counsel in the above-captioned case

for the Committee on Oversight and Reform of the U.S. House of Representatives. Please send

all future notices in this matter to me.


                                              Respectfully submitted,

                                              /s/ Todd B. Tatelman
                                              TODD B. TATELMAN (VA Bar No. 66008)
                                                Deputy General Counsel




                                                 1
           Case 1:19-cv-01136-APM Document 17 Filed 05/01/19 Page 2 of 3




                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES *
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             (202) 225-9700 (telephone)
                                             (202) 226-1360 (facsimile)
                                             Todd.Tatelman@mail.house.gov

                                             Counsel for Intervenor-Defendant the Committee on
                                             Oversight and Reform of the U.S. House of
                                             Representatives

May 1, 2019




       *
          Attorneys for the Office of General Counsel for the U.S. House of Representatives are
“entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
proceeding before any court of the United States or of any State or political subdivision thereof
without compliance with any requirements for admission to practice before such court.” 2
U.S.C. § 5571.


                                                 2
         Case 1:19-cv-01136-APM Document 17 Filed 05/01/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on May 1, 2019, I caused the foregoing document to be filed via this Court’s

CM/ECF system, which I understand caused service on all registered parties. I further certify

that I caused a copy of the foregoing document to be served by email on counsel for defendant

Mazars USA LLP:

      Inbal P. Garrity
      BlankRome
      The Chrysler Building
      405 Lexington Avenue
      New York, NY 10175
      igarrity@blankrome.com



                                                    /s/ Todd B. Tatelman
                                                    Todd B. Tatelman
